DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on 02/21/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is lack of antecedent basis for “the pressure sensor.”
Regarding claim 6, the recitation “the housing comprises a nylon material formed using an additive manufacturing technique” is indefinite because seemingly applicant is claiming a method step in an apparatus claim thus confusing the scope of the claim.  For examination purposes the aforementioned recitation has been interpreted as “the housing comprises a nylon material.”
Regarding claim 7, the recitation “a delivery port” is indefinite because it is not clear if the delivery port is the same or a different structure from the second port.  For examination purposes “the delivery port” has been interpreted as the same structural component as the “second port.”
Regarding claim 9, the recitation “a carbon dioxide gas cannister” is indefinite because it is not clear if the “a carbon dioxide gas cannister” of claim 9 is the same or different structure that the “a carbon dioxide gas cannister” of claim 7 which is not positively recited.  It is also unclear is applicant is attempting to positively recited “a carbon gas cannister” in claim 9 or if the recitation is still intended to be functional since “a carbon dioxide gas cannister” is functionally recited in claim 7.  For examination purposes the “a carbon dioxide gas cannister” of claim 9 has been interpreted as a functional recitation and a separate “carbon dioxide gas cannister” than the recited in claim 7. 
Claims 4 and 8 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for stepping down gas pressure” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification describes the “means for stepping down gas pressure as a time activation of a supply valve.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (Pub. No. 2018/00885541).
	Regarding claim 1, Ye et al. teaches a portable insufflator assembly (10, see [0126]), comprising: a first port (opening of 102 at 104, see Fig. 40) fluidly coupled with and configured to provide access to ambient air (104, Fig. 40, see [0138]); a gas pump (86, Fig. 40, see [0005], [0017]) fluidly coupled with the first port (opening of 102 at 104, see [0138], [0172] and it should be noted that all of the components of the device are coupled); a second port (24, Fig. 1 and see Fig. 40 where 100 coupled to 22 and Fig. 1 where 22 is coupled to the device at 24) configured to deliver pressurized ambient air generated from the gas pump (86) for delivery to a patient (see [0138]); and a battery (lithium ion battery pack, see [0133]) configured to provide a portable energy source for delivery of electrical energy to the gas pump (86, see [0133]).  
Alternate Rejection of claim 1 and 2
Regarding claim 1, Ye et al. teaches a portable insufflator assembly (10, see [0126]), comprising: a first port (opening of 102 at 104, see Fig. 40) fluidly coupled with and configured to provide access to ambient air (104, Fig. 40, see [0138]); a gas pump (86, Fig. 40, see [0005], [0017]) fluidly coupled with the first port (opening of 102 at 104, see [0138], [0172] and it should be noted that all of the components of the device are coupled); a second port (opening of 38 at 40, Fig. 1) configured to deliver pressurized ambient air generated from the gas pump (86) for delivery to a patient (see [0138]); and a battery (lithium ion battery pack, see [0133]) configured to provide a portable energy source for delivery of electrical energy to the gas pump (86, see [0133]).  
	Regarding claim 2, Ye et al. teaches further comprising a filter (40, Fig. 1) configured to filter the ambient air prior to exiting from the second port (opening of 38 at 40, see [0127]).  
Regarding claim 3, Ye et al. teaches further comprising a valve (88/588, Figs. 40-41) configured to open a venting port (opening of 88 directly connected to 102/522a, see Figs. 40-41 and [0200]-[0201])  upon sensing a threshold pressure by the pressure sensor (106, see [0244]-[0249]).  
Alternative Rejection of Claim 3: Venting Port Difference Reference
Regarding claim 3, Ye et al. teaches further comprising a valve (88/588, Figs. 40-41) configured to open a venting port (opening of 88 directly connected to 100/522b see Figs. 40-41 and [0200]-[0201])  upon sensing a threshold pressure by the pressure sensor (106, see [0244]-[0249]).  
Thefreedictionary.com defines “venting” as “to release or discharge” and it is the Examiner’s position that the 88 has an opening directly connected to 100 and 102 that releases to discharge the air from the blower 86; hence, the opening of 88 directly connected to 100 and 102 is a venting port.  
Regarding claim 5, Ye et al. teaches wherein the battery (lithium ion battery pack) is removable (this is a functional recitation and it is the Examiner’s position that the lithium ion battery pack is removable as a result of it not being permanently fixed to the device).
   	Regarding claim 7, Ye et al. teaches further comprising an adapter (42, Fig. 1) configured to couple with a carbon dioxide cannister to allow for alternatively delivering carbon dioxide through a delivery port (opening of 38 at 40, see 35 U.S.C. 112(b) rejection above for interpretation and see alternative rejection of claim 1 it should be noted that this is a functional recitation and a carbon dioxide cannister is capable of being connected to 42).  
	Regarding claim 8, Ye et al. teaches wherein the delivery port (opening of 38 at 40) comprises the second port (opening of 38 at 40, see 35 U.S.C. 112(b) rejection above for interpretation and see alternative rejection of claim 1).  
Regarding claim 9, Ye et al. teaches further comprising means (pause time of controller for rest pressure, see [0119], [0163]-[0164]) for stepping down gas pressure ([0119], [0163]-[0164]) from a carbon dioxide gas cannister to allow for, as an alternative to ambient air, delivery of carbon dioxide through a set of tubes (554/558, Fig. 41) through which the ambient air is delivered (see [0201]) when the carbon dioxide cannister is disconnected from the medical insufflator assembly (this is a functional recitation and it is the Examiner’s position that the pause time via the controller is capable of stepping down gas pressure from a carbon dioxide cannister).  
Regarding claim 10, Ye et al. teaches a medical insufflator assembly (10, see [0126]), comprising: an access port (opening of 102 at 104, see Fig. 40) fluidly coupled with and configured to provide access to ambient air (104, Fig. 40, se [0138]); a gas pump (86, Fig. 40, see [0005], [0017]) fluidly coupled with the access port (opening of 102 at 104, see [0138], [0172] and it should be noted that all of the components of the device are coupled); a delivery port (24, Fig. 1 and see Fig. 40 where 100 coupled to 22 and Fig. 1 where 22 is coupled to the device at 24) configured to deliver pressurized ambient air generated from the gas pump (86);3 a filter assembly (40, Fig. 1) configured to filter ambient air received from the access port (opening of 102 at 104, see [0127]); a pressure sensor (106, Fig. 40, see [0137]) configured to sense an internal gas pressure (see [0244]-[0249]); and a valve (88, Fig. 40) configured to open a venting port (opening of 88 directly connected to 102, see Fig. 40) upon sensing a threshold pressure by the pressure sensor (106, see [0244]-[0249]).  
Alternative Rejection of Claim 10: Venting Port Difference Reference
Regarding claim 10, Ye et al. teaches a medical insufflator assembly (10, see [0126]), comprising: an access port (opening of 102 at 104, see Fig. 40) fluidly coupled with and configured to provide access to ambient air (104, Fig. 40, se [0138]); a gas pump (86, Fig. 40, see [0005], [0017]) fluidly coupled with the access port (opening of 102 at 104, see [0138], [0172] and it should be noted that all of the components of the device are coupled); a delivery port (24, Fig. 1 and see Fig. 40 where 100 coupled to 22 and Fig. 1 where 22 is coupled to the device at 24) configured to deliver pressurized ambient air generated from the gas pump (86);3 a filter assembly (40, Fig. 1) configured to filter ambient air received from the (opening of 102 at 104, see [0127]); a pressure sensor (106, Fig. 40, see [0137]) configured to sense an internal gas pressure (see [0244]-[0249]); and a valve (88, Fig. 40) configured to open a venting port (opening of 88 directly connected to 100, see Fig. 40) upon sensing a threshold pressure by the pressure sensor (106, see [0244]-[0249]).  
	Thefreedictionary.com defines “venting” as “to release or discharge” and it is the Examiner’s position that the 88 has an opening directly connected to 100 and 102 that releases to discharge the air from the blower 86; hence, the opening of 88 directly connected to 100 and 102 is a venting port.  
Regarding claim 11, Ye et al. teaches further comprising a battery (lithium ion battery pack, see [0133]) configured to provide a portable energy source for delivery of electrical energy to the gas pump (86, see [0133]).  
Regarding claim 12, Ye et al. teaches further comprising an alternating current converter (84, Fog. 40, see [0133]) to allow for use of alternating current for charging the battery (lithium ion battery pack) or operating the medical insufflator assembly (10) using an alternating current power source (84, see [0133]). 
 Regarding claim 13, Ye et al. teaches wherein the filter assembly (40) is removable and replaceable (see [0127] where 40 is connected to 36 view 38 and 20 via 42; hence, it is the Examiner’s position that 40 is a separate and distinct component of the device that is removable and replaceable).  
Regarding claim 14, Ye et al. teaches further comprising an alarm (inspiratory trigger, see [0044]) configured to notify a user of a detection of a condition dangerous to a patient, the condition comprising at least one of a gas pressure and a gas flow rate exceeding a threshold (see [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Pub. No. 2018/00885541) in view of Davis et al. (Pub. No. 2013/0220325).
Regarding claim 4, Ye et al. teaches that the valve is a rotary valve but does not teach wherein the valve comprises a solenoid valve.  However, Davis et al. teaches a rotary proportional solenoid valve (40, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ye et al. by forming the valve to be a rotary proportional solenoid valve as taught by Davis et al. for alternating from positive to negative pressure very quickly when switching the valve between operational positions ([0019]).  Further, Ye et al. teaches that modifications may be made to the device (see [0264]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Pub. 
Regarding claim 6, Ye et al. teaches further comprising a housing (54/56, Fig. 4) configured to enclose the gas pump (86) and the battery (lithium ion battery pack), but does not teach wherein the housing comprises a nylon material formed using an additive manufacturing technique.  However, Barlow et al. teaches a housing (2000, Fig. 87) comprising nylon (see [0324] and 35 U.S.C. 112(b) rejection above for interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ye et al. by forming the housing from nylon as taught by Barlow et al. for providing a housing with acceptable noise and/or vibration dampening. Further, Ye et al. teaches that modifications may be made to the device (see [0264]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783